Mr. Justice Magruder delivered the opinion of the Court: The question to be determined is, whether the fund in the registry of the Circuit Court belongs to appellee, as the beneficiary named in the benefit certificate issued to Edwin H. Turner by the Supreme Council of the Royal Arcanum, or to appellants, as the children of said Edwin H. Turner, now deceased. Where the statute, under which a benevolent corporation is organized, and its charter adopted in pursuance of such statute, designate certain classes of persons as those for whom a benefit fund is to be accumulated, a person not belonging to either or any of such classes is not entitled to take the fund. The corporation has no authority to create a fund for other persons than the classes specified in the law, nor can a member direct the fund to be paid to a person outside of such classes. Neither the act of a member in naming a person who is not within the classes to be benefited, nor the act of the corporation in making the certificate which it issues payable to such person, can deprive the beneficiaries designated by the law of their right to, or interest in, the fund. (Palmer v. Welch, 132 Ill. 141; American Legion of Honor v. Perry, 140 Mass. 580; Britton v. Royal Arcanum, 46 N. J. Eq. Rep. 102; Bacon’s Ben. Soc. and Life Ins. secs. 245 and 252). Bacon, in his work on Benefit Societies and Life Insurance, at section 245, states the general rule to be, that “ if, by statute or charter, the beneficiaries of members are confined to certain classes, the designation of any one not of such class is void.” The contract between a benefit society and its members is contained in the certificate, if one be issued, taken in connection with the constitution and by-laws of the organization and the statute of the State, under which it is formed. (Idem sec. 236). If appellee belongs to either of the classes of persons named in the statute and constitution and by-laws of the association, she can only belong to the class designated as “ persons dependent upon deceased members.” Being only an “ affianced wife,” or, in other words, being bound to the deceased by no other tie than that of an engagement of marriage, she was not a relative within the meaning of the statute; she does not belong to class first described in the second paragraph of section 2 of Law 3. Nor can it be said, that appellee was legally dependent upon Turner, the deceased member to whom the certificate was issued. The fact that a woman is the affianced wife of a deceased member of a benefit society does not, as matter of law, make her dependent upon him. (Palmer v. Welch, supra; McCarthy v. New Eng. Order of Protection, 153 Mass. 314). In American Legion of Honor v. Perry, supra, the Supreme Court of Massachusetts says upon this subject: “At the time of the decease of said Perry, a valid engagement of marriage subsisted between him and the defendant Augusta, and, by reason of this, she claims to be dependent upon him. Until they became man and wife by marriage, there was no obligation upon the said Samuel to support or provide for her. She does not come within the class of persons whom, if able, he was bound by law to support. The mere engagement to marry imposed no obligation upon him, except to carry out his contract with her. Their mutual promise to marry did not in any sense, by itself, make her dependent upon him.” Counsel for appellants contend, that the words, “ affianced wife,” were intended to indicate the relationship between the beneficiary and the deceased member, and that, inasmuch as, under paragraphs 1 and 6 of section 2 of Law 3, appellee’s name and supposed relationship were entered in the certificate and the designation of such relationship has failed for illegality, the benefit thereby became payable to the appellants as children of the deceased. This contention would have much force, if the designation of appellee as an affianced wife should be construed to be exclusively a designation of relationship, and nothing more. But paragraph 1 of section 2 provides for the entry, upon the application and in the certificate, of the name and dependence, as well as the name and relationship, of the person to whom the applicant may desire his benefit to be paid. The statute and laws evidently contemplate, that the fund may be paid to a person who is dependent upon a member, even though such person may not be in any way related to him. The dependency required is not necessarily a legal dependency. (McCarthy v. New Eng. Order of Protection, supra). While it is not altogether clear how and to what extent the character of the dependency is required by the by-law to be entered in the certificate, yet, at the same time, it is possible that the use of the expression, “ affianced wife,” may have been intended to designate the nature of the beneficiary’s dependence upon the member applying for the certificate. We are not inclined to hold, that the designation of the person named in the certificate as an “ affianced wife ” is sufficient to preclude an examination into the evidence, for the purpose of determining whether, as matter of fact, the person so named was really dependent upon the deceased member or not. It has been said “ that whether or not a person is included among the dependents of a member of a benefit society is a question of fact, and that each case must be decided upon its own merits.” (Bacon’s Ben. Soc. and Life Ins. sec. 261). The requirements in section 2 of Law 3, that written evidence of the dependency must be furnished before the certificate is issued, that the dependency must exist at the time of the member’s death, and that, if, at the time of his death, the dependency shall have ceased, or shall be found not to have existed, the benefit shall be payable to the persons named in said “ class first ”— all indicate that proof as to the dependency may be sought outside of the terms of the certificate itself. In McCarthy v. New Eng. Order of Protection, supra, the certificate, issued to one McCarthy, was payable to “ Sarah J. Judge, fiancée;” and the evidence was examined for the purpose of determining the fact of said Sarah’s dependence upon McCarthy in his lifetime. The question then arises, whether the appellee was ever in fact dependent upon Edwin H. Turner, deceased, and, if so, whether such dependence had ceased at the time of his death. Where the statute and charter of an association provide for the payment of benefit funds to persons dependent upon the members, the word, “ dependent,” means “ some person or persons dependent for support in some way upon the deceased.” (Ballou v. Gile, 50 Wis. 614; Bac. on Ben. Soc. and Life Ins. sec. 261). Dependence for favor, or for affection, or for companionship, or as servants, or retainers, is excluded. A dependent, as the term is used in reference to these benevolent associations, is one who is sustained by another, or relies for support upon the aid of another. In the present case, the dependent is defined in class second of paragraph 2 of section 2 of Law 3 to be a person, “ who is dependent upon the member for maintenance (food, clothing, lodging or education).” To “ maintain,” according to Webster, is "to bear the expense of; to support; to keep up; to supply with what is needed.” He defines maintenance to be, “ means of sustenance; supply of necessaries and conveniences.” The maintenance, specified in said “ class second,” is such support as shall consist in the furnishing of “ food, clothing, lodging or education.” (Schouler on Husband and Wife, sec. 66). The legislative purpose in passing the statutes, under which the present association was organized, “was to provide a way by which men of small means might combine together to accumulate a fund for the benefit of those who should, as each dropped out by death, be dependent on him for food, raiment and shelter.” (Britton v. Royal Arcanum, 46 N. J. Eq. 102). Maintenance in the matter of clothing does not refer to occasional gifts of clothing, but to such a regular supply of clothing as may be reasonably necessary to make the body comfortable. The fact, that the person named in the certificate may receive “ occasional presents of clothing, jewelry, money, etc.,” does not make such person dependent upon the member making such presents. (Palmer v. Welch, supra). It was decided in McCarthy v. New Eng. Order of Protection, supra, that the dependent person need not be wholly dependent on a member, but may be dependent in part only. In that case it was held, that a woman engaged to be married, who, at her intended husband’s request, leaves an employment which affords her a comfortable support for one in which her earnings are insufficient for that purpose, and receives from him a sum each week to make up the difference, is a person dependent upon him within the meaning of the statute. The McCarthy case goes as far in the direction of a liberal interpretation of the statute as correct rules of construction will warrant; but even in that case there was a regular contribution of a definite amount at fixed periods for the support of the beneficiary, the court' saying: “ Trivial or casual, or perhaps wholly charitable assistance, would not create a relation of dependency within the meaning of the statute or bylaws.” Section 1 of the Act of 1882 provides that, where a member is disabled by accident or sickness, the association may make “ to the wife, children or other relatives of, or any person dependent upon such member, weekly, or other payments as may be provided by its by-laws.” It is fairly inferable from this language, that the legislature of Massachusetts intended the support of dependent persons to be made up of regular and continuous contributions, and not to consist of spasmodic liberality or charity. Applying the definitions and principles here announced to the facts of the present case, we can reach no other conclusion than that the appellee was not dependent upon the deceased for such maintenance, as is contemplated by the statute and laws of the Supreme Council of the Eoyal Arcanum. This appears from the testimony of the appellee herself. She became engaged to be married to the deceased in March, 1883, being then a widow of about 40 years of age, and receiving at that time a salary of $500 per year as a clerk or book-keeper in the office of the collector of internal revenue at Quincy. She received a commercial education, and worked in said office as a clerk from 1878 to June 30, 1887. Her salary up to July 1, 1882, was $400 per year, from that date to July 1, 1884, was $500 per year, and from the latter date to June 30, 1887, was $600 per year. She had no children, and lived with her mother and married sisters at their home in Quincy. After leaving the revenue office in 1887, she worked awhile in a bank on a salary of $1 per day, awhile for a safe and lock company for $3 a week, and awhile in a store for $20 per month, receiving during this time assistance and support from her mother and sisters and brothers-in-law. The deceased, Edwin H. Turner, failed in business in Quincy in 1885, and in that year left Quincy and went to Kansas City, and from there to Earned in the State of Kansas, where he lived until his death on October 2, 1888. From 1885 to his death he seems to have been poor, working in a store owned by some of his children at Earned, Kansas, During the last three years of his life he never saw appellee more than twice, once on a visit to Quincy, and once in St. Eouis, where she went from Quincy to meet him and spent several days with him. From the time of his failure in 1885 up to June 30, 1887, he was not earning as much as appellee. Upon her direct examination appellee swore, that “ the annual amount of clothing and money and other valuables contributed from the time of her engagement in March, 1883, up to the time of Turner’s death was about $150 annually.” This statement was not sustained by the facts developed upon the cross-examination. She there admitted that one-half of said amount — $75 per year — consisted of dues and assessments paid upon said benefit certificate. These dues and assessments cannot be regarded as contributions to her support as a dependent person.' She does not show, that the deceased ever paid one cent towards her board or lodging. The only contributions made by him in her behalf before he left Quincy in 1885, which she is able to remember, are the following: “ a dress-cloak for nice or elegant wear ” presented to her in October, 1883, near her birthday; a dress, costing $35, in the spring of 1884; subsequently a winter dress, and at one time a bonnet; occasionally some perfume and car-tickets. The only money, which he is proven to have sent to her after he left Quincy in 1885, was the sum of $5, remitted to her in a letter written on December 21, 1886, for the purchase of a Christmas present. She did not see the deceased for two years before his death, and she is unable to specifically mention any other remittance than the one named, nor does the correspondence show any. Manifestly, the appellee was not dependent upon the deceased when the certificate was issued in June, 1883, nor at the time of his death in October, 1888; nor can his contributions to her between those dates be regarded otherwise than as “ occasional presents.” The judgments of the Appellate and Circuit Courts are reversed, and the cause is remanded to the Circuit Court with directions to enter a decree directing the fund to be paid to the appellants. Judgment reversed.